Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED NON-FINAL ACTION
Status of Claims
	Claims 1-16, 18, 20 and 28 are cancelled.  Claims 19, 26, 27, 29, 31-34 were previously presented.  Claims 17, 21-25 and 30 are currently amended.  Claim 35, which is new, is withdrawn as being directed to an non-elected invention.   Claims 17, 19, 21-27 and 29-35 are pending.  Claims 17, 19, 21-27 and 29-34 have been fully considered.  The examined claims are directed to an apparatus or system.
Status of Previous Objections / Rejections
At this juncture, Examiner withdraws or modifies the previous Office action’s (OA) (i.e, 08/03/2021) 35 USC §112, §102/103 and Double Patenting rejections in view of one or more of amendments to the claims, Applicant’s remarks and a reconsideration of the pertinent rejections.  
However, Examiner believes new 35 USC §112 and 35 USC §103 rejections, as well as certain claim objections, are appropriate and has applied such rejections to the noted claims.
Election/Restrictions
Newly submitted claims 35 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 35 is a method claim analogous 
Since Applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Applicant correctly identified new claim 35 as withdrawn in the August 20, 2021 claim set, although that claim set was non-compliant.  Accordingly, claim 35 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Response to Amendment
In their reply dated September 25, 2021, Applicant made certain claim amendments to address the rejections, statements and/or claim interpretations of the August 3, 2021 Office action (OA), to clarify the claim language, and to potentially advance prosecution.  
  In view of the claim amendments and the attendant revised scope of the claimed invention, Examiner applies new claim interpretations and grounds of rejections in this OA including a combination of prior art of record and/or one or more new references.  
Claims 21-34 were added with Applicant’s response to the restriction requirement.  However, it appears that Examiner did not address these claims in the prior OA.  Some of these claims were subsequently cancelled.  As such, Examiner presents a new non-final to address the new claim scope as well as these additional dependent claims (claims 21-27 and 29-34).
Claim Interpretation
The examined claims are apparatus/system claims requiring only the positively recited structural components, although structured with physical features that can perform the stated is, not what a device does. Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
Of course, in the patentability analysis of these apparatus/system claims, functional features are not ignored and Applicant can and should employ such language where appropriate and helpful.  However, if a prior art structure is capable of performing the intended use, or if such apparatus can operate in the manner described, then it meets the claim limitation (MPEP §§ 2114, 2173.05(g)).
The recited water, for example, is considered a material potentially contained within, transient or passing through, generated or produced, or otherwise worked upon by the apparatus/system rather than a structural component of the apparatus.
Specification
The title of the invention is quite broad and in that sense is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.   Additionally, unless the method claim(s) is/are rejoined, the method portion of the title should be removed.

Claim Objections
Claims 21-24, 33 and 34 are objected to because of the following informalities: Claims 21 and 22 refer to ‘the microbe’ rather than the ‘microbes’ recited in claim 17.  Also, there is a slight language difference in these claims but the reason for these essentially duplicate claims is unclear.  There is a similar issue with other claims such as claims 23 and 33 and claims 24 and 34.
When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17, 19, 21-27 and 29-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Alternatively or in addition, claims 17, 19, 21, 23-26 and 28-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements and/or essential structural cooperative relationships of elements and/or essential steps, such omission amounting to a gap between the necessary structural connections, essential elements or essential steps.  See MPEP § 2172.01.
Claim 17 follows with the underlined portions causing the indefiniteness rejection.
Claim 17: A watering system, comprising: 
a container with a content of Bacillus microbes at 109 CFU/ml to consume algal nutrient; 
a water tank receiving the microbes from the container, the water tank mixing water with the microbes; 
a pump coupled to the water tank for injecting the microbes into a water dispenser coupled to the pump, 
wherein the pump flushes the water with the microbes to clear the water dispenser of algal clogging.
Regarding claim 17, the phrase ‘mixing water with the microbes’ is functional.  However, it is unclear how the tank could mix water with the microbes.  A tank is not typically known for mixing.  Is there another missing structure that mixes water with the microbes, or is this the proper functionality associated with the tank structure?
Also, the notion of a pump that flushes water with microbes is unclear.  Additionally, since water is not positively recited as part of the system, the associated structure and functionality becomes more confusing.  Moreover, the concept of clearing the water dispenser of algal clogging based on flushing water with microbes is unclear.  This appears inconsistent with microbes consuming algal nutrient recited earlier in the claim.
For claims 21 and 22, the structural relationship between the water drip system, apparently including drip line exit points, and the system of claim 17 is unclear.
claims 23 and 33 is unclear, where claim 23 refers to the container and claim 33 refers to the growth medium.
In claim 24, it is unclear what is intended in terms of additional structure.  For claim 24, are the microbes, carbon source and water a structural part of the water tank such that the system may be manufactured or sold with these components, or are these potential materials worked upon by the water tank?  As presently recited, it is unclear how these components could be a part of the water tank, if, for example, the microbes are a structural part of the container, as recited in claim 17. 
Applicant should also clarify the difference between claims 24 and 34.
Claims 25, 30 and 34 are unclear because they appear to be reciting method steps and because one of ordinary skill would be unclear which additional structure is required.  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite.  MPEP 2173.05 (p).
Claim 26 recites the limitation "the dispenser," but there is insufficient antecedent basis for this limitation in the claim because claim 17 upon which it depends recites “a water dispenser.”
Claims 32 and 33 recite the limitation "the growth medium."  There is insufficient antecedent basis for this limitation in the claims since claim 17 does not include a growth medium.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17, 19, 21-27, 29, 30 and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Carpenter et al. (US20140342437)(of record).
Regarding claims 17, 19, 21-23, 29, 30, 32 and 33, Carpenter et al. (Carpenter) discloses a watering system (Abstract), comprising:
a container with a content of Bacillus microbes at 109 CFU/ml to consume algal nutrient ([0060], [0064], [0081], where consuming algal nutrient is a potential use and is functional; algae is one form of organic matter which is an intended use for Carpenter’s microbial composition); 
a water tank receiving the microbes from the container, the water tank mixing water with the microbes ([0005], [0094], [0096], where one may view the swimming pool, for example, as a type of tank); 
a pump coupled to the water tank for injecting the microbes into a water dispenser coupled to the pump ([0053], [0056], [0058], [0096], where a sprayer as a type of water dispenser is implied, and where the water supply is flushed with the solution), 
wherein the pump flushes the water with the microbes to clear the water dispenser of algal clogging (as presently recited, the purpose for doing flushing or clearing the water Bacillus is capable of clearing a water dispenser of algal clogging).
Although Carpenter does not specifically mention a water dispenser, Carpenter does mention potentially spraying the solution ([0058]), which will require some type of sprayer, which is a type of water dispenser.  As such, one of ordinary skill in the art at the time of the effective filing of the claimed invention would have found it obvious to employ a water dispenser coupled to the pump, as a convenient means of distributing or dispensing a remedial solution.
	Additional Disclosures Included: Claims 19: The system comprises one or more drip line exit points, wherein the bioremediation solution removes algae from drip line exit points and calcium from the drip line exit points to clean the water drip system (Carpenter, [0066], [0094], [0102]); Claims 21 and 22: The microbe removes algae from drip line exit points; and removes calcium from the drip line exit points to clean a water drip system (Carpenter, [0066], [0094], [0102]); Claim 23: The container comprises a carbon source, sugar, molasses, or maltodextrin (Carpenter, [0052], [0064]); Claim 29: The method comprises selecting the microbe from Bacillus(B.) acidiceler,B. acidicola, B. etc. (Carpenter, [0064], where at least B. Amyloliquefaciens. Bacillus subtilis, Bacillus amyloliquefaciens, Bacillus licheniformis, and Bacillus pumilus are disclosed); Claim 30: In the system generations of microbes are cultivated to arrive at a predetermined microbial solution in a highly concentrated form of at least 1 x 109 cfu/ml (colony-forming units per milliliter) (Carpenter, [0038], [0056], [0067]; however, the additional structure associated with this feature is unclear since this is a method of forming or using the system); Claim 32: The growth medium comprises a carbon source (Carpenter, [0066], Claim 33: The growth medium comprises sugar, molasses, or maltodextrin (Carpenter, [0052], [0064]).

	Regarding claims 24 and 34, Carpenter discloses or suggests the system of claim 17, except wherein the water tank comprises 1 part microbes, 10 part carbon source, and 1000 parts water.  
As presently recited, one may interpret the contents of the water tank as a functional rather than structural feature or a potential material worked upon by the system.  That is, no additional structure is required. To the extent that one interprets the ratio of microbes, carbon source and water in the water tank as structural, one of ordinary skill would have known that the specific percentages or ratios of each component is a matter for experimentation depending on the nature of the water to be treated.  
As such, it would have been obvious to one of ordinary skill art when the claimed invention was effectively filed to routinely experiment with various mixtures to determine preferred or optimum amounts of each of the ingredients of microbes, carbon source and water, to produce the most effective microbial formulation that for remediating water with potentially varying levels of algae or organic matter.
Additional Disclosure Included: Claim 34: The method comprises mixing the solution with 1 part microbes, 10 part carbon source, and 1000 parts water (claim 24 analysis).

Regarding claim 25, Carpenter discloses or suggests the system of claim 17, except wherein the water in the water tank is aerated for at least six hours and then injected through a drip line.  

In any case, when the claimed invention was effectively filed, it would have been obvious to one of ordinary skill in the art, based on routine experimentation to aerate for a suitable period or as long as necessary to optimize growth of the colony, which period could include aerating for at least six hours.

Regarding claim 26, Carpenter discloses or suggests the system of claim 17, except wherein the dispenser performs pulsed irrigation.  
However, irrigation may be either continuous or intermittent.  One may interpret intermittent irrigation as analogous or synonymous with pulsed irrigation,  Since the choices are so limited and well-known, at the time of the effective filing date of the claimed invention, a person of ordinary skill in the art would have been motivated to attempt one or the other of these choices with a reasonable expectation of success and to thereafter settle on a suitable method that could include pulsed irrigation.

claim 27, Carpenter discloses or suggests the system of claim 17, except comprising emitters that are cleaned at a predetermined distance and flow per hour as per crop distance.
Carpenter exemplifies the use of the water drip system for washing fruits and vegetables, including bananas ([0017], [0030]).  Bananas will be typically found on trees dispersed in a field.  Of course, a water drip system, which is already disclosed,  must include emitters to dispense the liquid.  In this case the water is a cleaning liquid so the emitters are nominally cleaning emitters.  The spacing of the cleaning emitters will obviously depend on the arrangement of the fruits and vegetable or trees.  One can also routinely experiment with flow rates to determine a suitable rate.
Therefore, when the claimed invention was effectively filed, an ordinarily skilled artisan would have thought it obvious to place the cleaning emitters at a predetermined distance and to use a suitable hourly flow rate based on the individual crop distances.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Carpenter et al. (US20140342437), as applied to claim 17 above, in view of Jones et al. (US20130126427).
Regarding claim 31, Carpenter discloses the method of claim 17, except wherein the microbes metabolizes excess nutrients and uses microbial desalination to reduce water salinity.
Examiner interprets this as an inherent function of the microbes, if the same microbes are employed in Carpenter; Examiner observes that Carpenter discloses at least some of the microbes outlined in claim 29. If each of the claim 29 microbes can metabolize excess nutrients and use microbial desalination to reduce water salinity, then, of course, the disclosed Carpenter microbes that are on the claim 29 list will also be capable of the desalination function.

Jones et al. (Jones) discloses a method for the remediation of salt containing wastewater streams.  The associated wastewater treatment system reduces contaminants in water.  The system may include one or more bioreactors which include a substrate that supports a biofilm. The bacteria used to form the biofilm may be selected to maximize the reduction of contaminants in water. Various components of the wastewater treatment system may be optimized to improve the efficiency and energy consumption of the wastewater system (Abstract).  The microbes thus metabolize excess nutrients and microbial desalination reduces water salinity ([0006], [0046], [0102]).  Salt tolerant bacteria may be used to generate additional salt tolerant bacteria using a bacteria generator ([0009]).  Thus, microbes are stored in a container before dispensing ([0010], [0038], [0056], [0085]). 
Therefore, at the time when the claimed invention was effectively filed, it would have been obvious to one of ordinary skill in the art to employ desalinating type microbes as necessary, and to dispense the microbial solution into the water, whereby the excess nutrients found within the water will be consumed by and promote bacterial growth while decreasing the overall organic matter and excess nutrients found in the water.

Response to Arguments
	Applicant’s arguments filed 09-25-2021 have been fully considered but they are not persuasive.  Applicant states that the references do not teach the use of microbes to remove nutrients and thus reduce clogging etc.  However, Examiner interprets the system claims as apparatus claims.  Although the microbes are included in the system, the primary Carpenter reference discloses one or more of the same Bacillus microbes as claimed.  Therefore, such microbes must be capable of the same functionality recited in the claims.
	With respect to the amended/modified claims, Examiner has added one or more new references and/or additional or clarified rationales with respect to any new or added/amended limitations.  As such, Examiner believes all claim limitations as well as each of Applicant’s relevant arguments are fully and properly addressed either in this section or in the modified patentability analysis above.
	While Examiner appreciates Applicant’s efforts to expedite prosecution of the Application, for the stated reasons, Examiner believes the claims are not presently in condition for allowance.
Electronic Inquiries
Any inquiry concerning this communication or an earlier communications from the examiner should be directed to Hayden Brewster whose telephone number is (571)270-1065.  The examiner can normally be reached M-Th 9 AM - 4 PM.
Alternatively, to contact the examiner, Applicant may send a communication, via e-mail or fax.  Examiner’s direct fax number is: (571) 270-2065.  Examiner's official e-mail address is: "Hayden.Brewster@uspto.gov."  However, since e-mail communication may not be secure, Examiner will not respond to a substantive e-mail unless Applicant’s communication is in 
To facilitate the Internet communication authorization process, Applicant may file an appropriate letter, or may complete the USPTO SB439 fillable form available at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf, preferably in advance of any substantive e-mail communication.  Since one may use an electronic signature with this particular form, Applicant is encouraged to file this form via the Office’s system for electronic filing of patent correspondence (i.e., the electronic filing system (EFS-Web).  Otherwise, a handwritten signature is required.  In addition to EFS-web, Applicant can submit their Internet authorization request via US Postal Service, USPTO Customer Service Window, or Central Fax.  Examiner can also provide a one-time oral authorization, but this will only apply to video conferencing.  It is improper to request Internet Authorization via e-mail.
Examiner interviews are available via telephone, in-person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) form available at http://www.uspto.gov/interviewpractice, or Applicant may call Examiner, if preferable.  Applicant can access a general list of patent application forms at either https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012  (applications filed on or after September 16, 2012) or https://www.uspto.gov/patent/forms/forms  (applications filed before September 16, 2012).  Note that the language in an AIR form is not a substitute for the requirements of an AIC, where appropriate.  The mere filing of an Applicant 
If attempts to reach the Examiner are unsuccessful, Applicant may reach Examiner’s supervisor, Bobby Ramdhanie at 571-270-3240.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAYDEN BREWSTER/